Citation Nr: 1043029	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-22 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease, right knee.  

2.  Entitlement to service connection for a left knee condition, 
to include as secondary to service-connected degenerative joint 
disease, right knee.  


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from May 1965 to May 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania. 

In July 2010 a Board hearing was held before the undersigned 
Veterans Law Judge.  The transcript of that hearing is of record.  
Evidence was thereafter submitted directly to the Board.  See 38 
C.F.R. § 20.1304.  Although the Veteran waived AOJ jurisdiction 
over some of this evidence, as the case must be remanded, the RO 
will have an opportunity to review this evidence.

During his July 2010 Board hearing, the Veteran stated that he 
could not work due to his knees.  A review of the record reveals 
that the issue of TDIU was never adjudicated.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of unemployability, 
the "identify the benefit sought" requirement of 38 C.F.R. § 
3.155(a) is met and the VA must consider total disability based 
on individual unemployability); see also VAOPGCPRPEC 12-2001.  As 
this matter has not yet been considered, it is referred to the RO 
for appropriate action.  

Moreover, the Board notes that a power of attorney form ( VA Form 
21-22) identifying the Disabled American Veterans, the 
organization which has represented him in these claims, as the 
Veteran's representative is not currently of record.  Prior to 
returning the case to the Board, another form should be properly 
executed and included if the completed POA form is not of record 
at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Right knee

The Veteran seeks a disability rating in excess of 10 percent for 
degenerative joint disease of the right knee, which he avers has 
worsened.  The Veteran testified that his condition is worse than 
it was at the time of the last examination.  See the July 2010 
Board hearing testimony,  p. 20.  The Veteran's last VA 
examination was in June 2007.  As such, VA is required to afford 
him a contemporaneous VA examination to assess the current 
nature, extent, and severity of degenerative joint disease of the 
right knee.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Left knee

The Veteran also seeks service connection for his left knee, 
which he claims is secondary to his service-connected right knee 
disability.  The RO has not provided the Veteran with proper VCAA 
notice on the secondary aspect of the claim.  Thus, on remand, 
corrective notice should be provided.

In June 2007 the Veteran was accorded a compensation and pension 
(C&P) joints examination.  The left knee was not examined.  

In McLendon v. Nicholson the Court held that the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83. 

The Veteran should be accorded another C&P joints examination to 
address the etiology of any left knee condition present.  38 
C.F.R. § 3.327.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 
2 Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents are 
thus constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should associate with the 
claims folder all relevant VA medical records from the VA Medical 
Center dating from September 17, 2010, to the present.

Finally, the Board notes that the Veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  It does not 
appear, however, that the administrative decision and the records 
upon which SSA relied in reaching its decision have been 
associated with the Veteran's claims file.  The Court has held 
that VA's duty to assist encompasses obtaining medical records 
that supported an SSA award of disability benefits as they may 
contain information relevant to VA claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2008); Diorio 
v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Those records should be 
requested, and associated with the Veteran's claims file.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action: 
1.  If a POA in favor of DAV is not of 
record at the RO, send the Veteran a 
letter informing him that a properly 
executed power of attorney form (VA Form 
21-22) is not currently of record.  A 
form should be included for the Veteran 
to execute and return to the RO.  The 
POA, if of record at the RO or returned 
from the Veteran, should be included in 
the claims file before it is returned to 
the Board for further review.

2.  Thereafter, send the Veteran a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter 
should indicate what evidence is 
required to substantiate a claim for 
service connection as secondary to 
the Veteran's service-connected right 
knee.  

3.  Associate with the claims folder all 
relevant medical records from the VA 
Medical Center dating from September 17, 
2010, to the present.  If no further 
treatment records exist, the claims file 
should be documented accordingly.  

4.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing pursuant to 38 C.F.R. § 3.159(e).

5.  After steps one to four are complete, 
the Veteran should be accorded the 
appropriate examination for a right knee 
disability  The report of examination 
should include a detailed account of all 
manifestations of the service-connected 
right knee disability and any functional 
loss due to pain, weakness, fatigability, 
incoordination or pain on movement of a 
joint in accordance with DeLuca v. Brown, 
8 Vet. App. 202 (1995).  To the extent 
possible, the additional range of motion 
lost due to any of the above should be 
set forth in the report.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner should indicate 
whether there is lateral instability or 
recurrent subluxation associated with the 
service-connected disability and if so 
the severity thereof.  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide a complete 
rationale for all conclusions reached.

6.  After steps one to four are 
complete, schedule the Veteran for an 
examination with regard to his claim 
for service connection for a left knee 
condition.  The claims file must be 
made available to, and reviewed by, the 
examiner, and the examiner must note in 
the report that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The Veteran must be provided 
with an opportunity to describe 
problems he has had with his left knee 
since his discharge from active 
service.  The examiner is specifically 
requested to opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that a current 
left knee disorder was incurred during 
active military service.  If the 
examiner finds that it is not related 
to his active service, the examiner 
should provide an opinion as to whether 
any left knee disability is at least as 
likely as not (50 percent probability 
or greater) proximately due to or the 
result of the service-connected right 
knee disability.  If the examiner 
responds in the negative then an 
opinion should be provided as to 
whether left knee disability found is 
at least as likely as not (50 percent 
probability or greater) aggravated 
(i.e., permanently worsened) by the 
service-connected right knee condition 
beyond the natural progress of the 
condition.  A complete rationale must 
be set forth in the report provided.

7.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issues 
on appeal.  If any benefits sought 
remain denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


